    Case 3:20-cv-00799-C Document 1 Filed 04/06/20                Page 1 of 50 PageID 1



                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

MARY KAY INC.,                      §
                                    §
              Plaintiff,            §
       v.                           §
                                    § C.A. NO.:
ALEJANDRO BARRIENTES, a natural §
person, and JOHN DOES 1-10,         § DEMAND FOR JURY TRIAL
                                    §
              Defendants.           §
___________________________________ §


      COMPLAINT FOR DAMAGES, INJUNCTIVE, AND OTHER RELIEF FOR
      VIOLATION OF 15 U.S.C. § 1114, 15 U.S.C. § 1125(a), 15 U.S.C. 1125(c), AND
                              RELATED CLAIMS

       Plaintiff, Mary Kay Inc. (“Mary Kay”), brings this action against defendants, Alejandro

Barrientes (“Barrientes”) and John Does 1-10 (collectively, “Defendants”), for (1) trademark

infringement in violation of the Lanham Act, 15 U.S.C. § 1114; (2) false advertising in violation

of 15 U.S.C. § 1125(a)(1)(b); (3) unfair competition in violation of 15 U.S.C. § 1125(a);

(4) trademark dilution in violation of 15 U.S.C. § 1125(c); (5) trademark dilution in violation of

Tex. Bus. & Com. Code § 16.103; (6) trademark infringement and unfair competition under

Texas common law; and (7) tortious interference with existing contracts. Mary Kay also brings a

claim against Barrientes for breach of the contract he entered into with Mary Kay (Count 8).

Mary Kay’s claims arise out of Defendants’ misappropriation of Mary Kay’s trademarks in

connection with their unlawful and unauthorized sale on the Internet of materially different

products bearing Mary Kay’s trademarks to unwitting customers, as well as Barrientes’ breach of

his contract with Mary Kay. In support of its complaint, Mary Kay alleges as follows:




                                                1
       Case 3:20-cv-00799-C Document 1 Filed 04/06/20            Page 2 of 50 PageID 2



                                            PARTIES

         1.    Mary Kay is a corporation organized under the laws of Delaware with its

principal place of business at 16251 Dallas Parkway, Addison, Texas 75001.

         2.    Barrientes is a natural person who, upon information and belief, resides at 1197

Squaw Valley Drive, Unit A, Brownsville, Texas, 78520 and may be served with process there

or anywhere else he may be found. Upon information and belief, Barrientes operates an online

storefront on www.amazon.com (“Amazon”) that is currently called “GloriousBeauty” and has

previously been called “FabulousbeautyLlc,” “TH3B3STD3ALZ,” and “Barrientes ecommerce”

(the    “Amazon     Storefront’).     The    Amazon      Storefront   can    be    accessed    at

https://www.amazon.com/sp?seller=A4N3C898F3R22.

         3.    Mary Kay believes that other individuals or entities may also be responsible for

the events and occurrences referred to herein or be otherwise interested in the outcome of the

dispute. The true names, involvement, and capacities, whether individual, corporate, associated,

or otherwise of these individuals or entities are unknown to Mary Kay. Therefore, Mary Kay

sues these defendants by the fictitious names John Does 1 through 10. When the true names,

involvement, and capacities of these parties are ascertained, Mary Kay will seek leave to amend

this Complaint accordingly. If Mary Kay does not identify any such parties, it will dismiss these

defendants from this action.

                                       JURISDICTION

         4.    This Court has subject matter jurisdiction over this matter pursuant to 28 U.S.C.

§§ 1331 and 1338, and 28 U.S.C. § 1367.        Mary Kay’s federal claims are predicated on

15 U.S.C. § 1114 and 15 U.S.C. § 1125(a) and (c), and its claims arising under the laws of the




                                               2
     Case 3:20-cv-00799-C Document 1 Filed 04/06/20                Page 3 of 50 PageID 3



State of Texas are substantially related such that they form part of the same case or controversy

under Article III of the United States Constitution.

        5.      This Court has personal jurisdiction over Defendants because they have expressly

aimed tortious activities toward the State of Texas and established sufficient minimum contacts

with Texas by, among other things, advertising and selling infringing products bearing Mary

Kay’s trademarks to consumers within Texas through a highly interactive commercial website,

through the regular course of business, with the knowledge that Mary Kay is located in Texas

and is harmed in Texas as a result of Defendants’ sales of infringing products to Texas residents.

Defendants know that Mary Kay is located in Texas, among other reasons, because Barrientes

used to be a Mary Kay Independent Beauty Consultant.            Mary Kay’s claims arise out of

Defendants’ sales of infringing products bearing Mary Kay’s trademarks to Texas residents

through the regular course of business.

        6.      This Court also has personal jurisdiction over Barrientes because the contract he

entered into with Mary Kay to become a Mary Kay Independent Beauty Consultant includes a

forum-selection clause in which the parties agreed that this Court has jurisdiction over any

dispute relating to the contract.

        7.      This Court also has personal jurisdiction over Barrientes because he is domiciled

in Texas and transacts business within Texas. Barrientes stores his inventory within Texas and

ships infringing products from Texas when consumers purchase products from Defendants over

the Internet.

                                             VENUE

        8.      Venue is properly founded in this judicial district pursuant to 28 U.S.C. § 1391(b)

because a substantial part of the events giving rise to Mary Kay’s claims occurred within this



                                                 3
     Case 3:20-cv-00799-C Document 1 Filed 04/06/20                Page 4 of 50 PageID 4



judicial district or, in the alternative, because a Defendant is subject to personal jurisdiction in

this district.

                                 FACTUAL ALLEGATIONS
                                 Mary Kay and Its Trademarks

        9.       Mary Kay is a global manufacturer and wholesale distributor of cosmetics, skin

care products, toiletries, and other related products. Mary Kay’s products are sold in over thirty-

five countries, including the United States, and the Mary Kay brand is recognized for its quality

worldwide.

        10.      Mary Kay uses a direct-sales business model designed to ensure that consumers

only receive products that meet the company’s high quality standards. Mary Kay products are

available to the public exclusively through Mary Kay Independent Beauty Consultants (hereafter,

“Consultants”), who must enter into contracts with Mary Kay to be able to sell Mary Kay

products.

        11.      Mary Kay devotes a significant amount of time, energy, and resources to

protecting the value of its brand, products, name, and reputation. Through its contracts with

Consultants, Mary Kay requires Consultants to provide customer services and follow various

quality controls including requirements relating to product storage, handling, inspection, sales

channel restrictions, and providing consultation and guidance on the safe and proper use of Mary

Kay products (collectively, the “Consultant Obligations”). By selling its products exclusively

through Consultants, Mary Kay is therefore able to ensure the satisfaction of consumers and

maintain the integrity and reputation of the Mary Kay brand.           In the highly competitive

cosmetics products market, product quality and customer service are a fundamental part of a

consumer’s decision to purchase a product.




                                                 4
    Case 3:20-cv-00799-C Document 1 Filed 04/06/20                Page 5 of 50 PageID 5



       12.      Mary Kay first began using the MARY KAY® trademark in 1963. Since that

time, Mary Kay has continuously used the MARY KAY® mark in commerce in connection with

the sale of cosmetics products and other types of products.

       13.      To promote and protect its intellectual property rights, Mary Kay has registered

numerous trademarks with the United States Patent and Trademark Office. These trademarks

include, but are not limited to: MARY KAY® (U.S. Trademark Registration Nos. 0817516,

1070841, 1545983, 1842599, 2542184, 2559020, 3470956) and MK® (U.S. Trademark

Registration Nos. 2559020, 3909669, 4509594, 4509597) (collectively, the “Mary Kay

Trademarks”).

       14.      The registration for each of the Mary Kay Trademarks is valid, subsisting, and in

full force and effect.    Pursuant to 15 U.S.C. § 1065, the Mary Kay Trademarks serve as

conclusive evidence of Mary Kay’s ownership of the marks and of its exclusive rights to use the

marks in commerce and in connection with the sale and distribution of Mary Kay’s products

identified in the registrations. See 15 U.S.C. § 1115(b).

       15.      Mary Kay actively uses and markets the Mary Kay Trademarks in commerce.

       16.      Due to the quality and exclusive distribution of Mary Kay’s products, and because

Mary Kay is recognized as the source of high quality products, the Mary Kay Trademarks have

substantial value.

                       Online Marketplaces and the Threat They Pose to
                     Mary Kay’s Quality Controls, Reputation, and Goodwill

       17.      E-commerce retail sales have exploded over the past decade. From 2007 to the

beginning of 2018, the percentage of total retail sales in the United States that were completed

through e-commerce channels rose from 3.2% to 9.4%. See E-Commerce Retail Sales as a




                                                 5
     Case 3:20-cv-00799-C Document 1 Filed 04/06/20                 Page 6 of 50 PageID 6



Percent of Total Sales, FEDERAL RESERVE BANK OF ST. LOUIS, March 13, 2019,

https://fred.stlouisfed.org/series/ECOMPCTSA.

        18.        In 2018, consumers spent $517.36 billion on e-commerce sales, a 15% increase

from 2017. The massive growth in e-commerce is being driven largely by sales on online

marketplaces.       For example, in 2018, United States consumers spent $206.82 billion in e-

commerce sales on Amazon, a 16% increase from 2017. See Fareeha Ali, U.S. ecommerce sales

grow     15.0%        in    2018,    DIGITAL      COMMERCE          360    (March     13,   2019),

https://www.digitalcommerce360.com/article/us-ecommerce-sales/.

        19.        Although online marketplaces are becoming increasingly popular among

consumers, they also greatly challenge a manufacturer’s ability to control the quality and safety

of its products.

        20.        Online marketplaces allow third parties to sell products anonymously (i.e.,

without disclosing their actual identity or sources to consumers). As a result, any person who is

able to obtain a manufacturer’s products through unauthorized diversion can sell the products on

the online marketplaces without having to reveal his or her identity to the consuming public.

This effectively prevents manufacturers and consumers alike from being able to reach online

marketplace sellers and address quality concerns.

        21.        Consumers who purchase products through online marketplaces cannot touch,

inspect, or interact with products before purchasing them. Instead, consumers must trust that the

product they select over the Internet will arrive and be of the quality they expect and typically

receive from the manufacturer.

        22.        It is unfortunately common for unauthorized sellers to sell diverted products on

online marketplaces that are of lesser quality than products sold through manufacturers’



                                                   6
    Case 3:20-cv-00799-C Document 1 Filed 04/06/20                  Page 7 of 50 PageID 7



authorized channels. Unauthorized sellers also frequently mix in fake products when shipping

products to unwitting consumers. Scott Cohn, Greed Report: Your quest for savings could land

you in the “gray market,” CNBC, Sept. 8, 2016, https://www.cnbc.com/2016/09/08/greed-report-

your-quest-for-savings-could-land-you-in-the-gray-market.html. Indeed, there is an “epidemic”

of counterfeit products being sold on the online marketplaces that diverters are exploiting

because they know consumers trust online marketplaces and think that the products they are

buying through the marketplaces are genuine. Spencer Soper, Amazon Gets Real About Fakes,

BLOOMBERG, Nov. 28, 2016, https://www.bloomberg.com/news/articles/2016-11-28/amazon-

gets-real-about-fakes.

       23.     In its 2018 annual report to its shareholders, in fact, Amazon admitted that third-

party sellers on its marketplace may be selling products that are “counterfeit,” “pirated,”

“stolen,” or otherwise “materially different” from the product that was described to consumers.

Amazon.com, Inc., Annual Report (Form 10-K), at 14 (Jan. 31, 2019), available at

https://www.sec.gov/Archives/edgar/data/1018724/000101872419000004/amzn-20181231x10k

.htm. Amazon acknowledged that these actions are “violating the proprietary rights of others.”

       24.     Because unauthorized sellers on online marketplaces operate anonymously, a

manufacturer has no ability to exercise its quality controls over the products they sell or to ensure

that the products are safe and authentic. A manufacturer’s inability to exercise control over the

quality of its products presents serious risks to the health and safety of consumers—particularly

when, as here, some of a manufacturer’s products are applied to consumers’ bodies.

       25.     These dangers of online marketplaces also threaten a manufacturer’s ability to

maintain its goodwill, reputation, and brand integrity.




                                                 7
     Case 3:20-cv-00799-C Document 1 Filed 04/06/20               Page 8 of 50 PageID 8



        26.     When purchasing products on an online marketplace, customers are not informed

whether a seller of a product is authorized by the manufacturer. Additionally, the interface

design of many online marketplaces causes consumers to believe falsely that they are always

purchasing from the manufacturer when they purchase an online marketplace or, at minimum,

from an authorized seller that is selling under the manufacturer’s oversight and with the

manufacturer’s approval.     Consumers who purchase on Amazon are particularly likely to

experience this confusion because, on Amazon, all sellers of a product are listed under a single

product listing that states, “By [name of brand]”, immediately under the title of the product even

though many products are sold on Amazon by unauthorized sellers that have no relationship with

the manufacturer or brand owner.

        27.     For all of these reasons, a vast number of consumers purchase products on online

marketplaces without recognizing that they purchased from an unauthorized seller that does not

(and cannot) follow the manufacturer’s quality controls.

        28.     When a customer purchases from a marketplace and receives a product that is

damaged, defective, expired, soon-to-expire, counterfeit, or of otherwise poor quality, the

customer is much more likely to associate that frustration with the brand/manufacturer than the

anonymous seller.

        29.     Online marketplaces give disgruntled consumers a powerful and convenient

forum to air their grievances: product reviews. Any consumer who is dissatisfied with a product

he or she receives can post a review on the marketplace for all other consumers to see. Most

often, these reviews, which are often permanently fixed, will criticize the brand/manufacturer

rather than the seller.




                                                8
    Case 3:20-cv-00799-C Document 1 Filed 04/06/20                 Page 9 of 50 PageID 9



       30.     Product reviews have a significant impact on a brand’s reputation. Survey results

show that 82% of United States adults “sometimes” consult online reviews when buying a new

product online and 40% “always” or “almost always” consult such reviews. Aaron Smith &

Monica Anderson, Online reviews, PEW RESEARCH CENTER, Dec. 19, 2016,

http://www.pewinternet.org/2016/12/19/online-reviews/.

       31.     Studies and surveys consistently show that consumers place extraordinary trust in

online product reviews. For instance, one survey found that consumers are more than 10 times

more likely to rely on consumer-generated product reviews than product descriptions written by

brand owners.     Moms Place Trust in Other Consumers, EMARKETER, Feb. 10, 2010,

https://www.emarketer.com/Article/Moms-Place-Trust-Other-Consumers/1007509.             Because

consumers so heavily “rely on reviews when they’re shopping online,” the Federal Trade

Commission has begun suing companies who post fake reviews of their products on online

marketplaces. Megan Henney, FTC cracking down on fake Amazon reviews, FOX BUSINESS,

Feb. 28, 2019, https://www.foxbusiness.com/technology/ftc-cracking-down-on-fake-amazon-

reviews (quoting a press release from the director of the FTC).

       32.     Because of the reliance consumers place on online reviews, negative online

reviews can be the death knell for a brand owner’s reputation and goodwill.

  Mary Kay’s Reputation and Goodwill Have Been and Are Being Harmed By Numerous
   Online Marketplace Consumer Reviews of Poor Quality Products Purchased from
                               Unauthorized Sellers

       33.     Consumers who purchase from anonymous, unauthorized sellers on online

marketplaces frequently receive poor-quality products and leave negative reviews on product

listings. These negative reviews injure consumer perceptions of a brand’s quality and reputation,

ultimately causing the brand to suffer damage to its goodwill and lost sales.



                                                 9
   Case 3:20-cv-00799-C Document 1 Filed 04/06/20            Page 10 of 50 PageID 10



       34.    Numerous consumers have written negative reviews of Mary Kay products being

offered for sale on online marketplaces by unauthorized sellers. In these reviews, consumers

have given these Mary Kay products low “ratings” and complained of receiving products that

were expired, damaged, tampered with, counterfeit, or otherwise different from what was

advertised.

       35.    For example, on January 28, 2020, Amazon user “siggy” complained that the

product was dry and lacked “enough moisture”:




       36.    On November 30, 2019, Amazon user “mel” complained that poor product quality

will make her abandon the Mary Kay brand:




       37.    On November 7, 2019, Amazon user “sara smith” complained that she purchased

a Mary Kay product on Amazon that had “expired 6 years ago!!!”




                                            10
   Case 3:20-cv-00799-C Document 1 Filed 04/06/20             Page 11 of 50 PageID 11



       38.      On October 18, 2019, Amazon user “Monica Bradford” complained that she

purchased a Mary Kay product on Amazon that was “damaged” and “had already been used.”




       39.      On September 9, 2019, Amazon user “Silvia Galvan” complained that she

purchased a Mary Kay product on Amazon that was “garbage,” “horrible,” and had “probably

been used!!!”




       40.      On August 17, 2019, Amazon user “Singh” complained that he purchased a Mary

Kay product on Amazon that was open, did not have a seal, and appeared to be previously used.




       41.      On July 27, 2019, Amazon user “MRBUBBLES” complained that he purchased a

Mary Kay product on Amazon that was “fake,” not sealed, and caused his eyes to burn.


                                              11
   Case 3:20-cv-00799-C Document 1 Filed 04/06/20            Page 12 of 50 PageID 12




       42.     On May 30, 2019, an Amazon Customer complained that she received a Mary

Kay product through Amazon that did not have a box, had its expiration date “taken off,” and

had a “yellow color” rather than “white cream.”




       43.     On May 25, 2019, Amazon user “Susan Ballard Harmon” complained that she

received a Mary Kay product through Amazon that was “not in a Mary Kay packaging box” and

“had a yellowing old look to it.”




       44.     On May 24, 2019, a Kindle Customer complained that she purchased Mary Kay

lotion on Amazon that “has a severe smoke smell.” She suspected that she had received

“damaged products they are trying to re-sell.”




                                                 12
   Case 3:20-cv-00799-C Document 1 Filed 04/06/20              Page 13 of 50 PageID 13



       45.     On April 26, 2019, Amazon user “Lauren Cassimatis” reported that, after

purchasing what purported to be a Mary Kay product on Amazon, she received a “fraud

product.” She explained that there “was no seal on the product and it was clearly NOT Mary

Kay’s eye makeup remover. It is very oily and not the same.”




       46.     On March 21, 2019, Amazon user “Beautiful” complained that she received a

Mary Kay product on Amazon that was defective. She reported, “I have bought this product

before and it worked good but this last time I got it only made my skin dry red and burn. I know

there is something wrong with this product.”




       47.     On March 19, 2019, an Amazon Customer complained that a Mary Kay product

she purchased on Amazon felt like “it’s been watered down” and “does not remove makeup like

it should.” She explained that she had not experienced these issues when buying products from

her friend who is a Consultant.




                                               13
   Case 3:20-cv-00799-C Document 1 Filed 04/06/20                Page 14 of 50 PageID 14



       48.     On January 11, 2019, Amazon user “The W Collection” reported that, after

purchasing what purported to be a Mary Kay product on Amazon, she received a product that “is

NOT MK!!!” She explained that the product “smells terrible,” “immediately made my skin

irritated,” and had different print from a genuine Mary Kay product she compared it to.




       49.     On December 15, 2018, Amazon user “Forest Billington” complained that he

would not be “a Mary Kay customer any longer” because a Mary Kay product he received

through Amazon caused him to believe that Mary Kay had changed the formula of the product.




       50.     On November 5, 2018, an Amazon Customer complained that she purchased a

Mary Kay product on Amazon that was eight years old and “broke my face out.”              She

admonished sellers to “[c]heck the dates on the product before you send it out.”




       51.     On October 7, 2018, Amazon user “Jayla” reported that, after purchasing what

purported to be a Mary Kay product on Amazon, she received a product that was “fake.” She


                                               14
   Case 3:20-cv-00799-C Document 1 Filed 04/06/20             Page 15 of 50 PageID 15



complained that the product “[s]mells like some $1 drug store cream plus it’s all sticky on my

face.”




         52.     On September 29, 2018, Amazon user “Nadia” complained that she received a

Mary Kay product through Amazon that had a “thank you” sticker covering up the product’s

expiration date. When she removed the sticker, she discovered that the product had expired

almost one year before she purchased it.




         53.     On September 13, 2018, Amazon user “rhonda” reported that she had thrown

away a Mary Kay product she purchased on Amazon and “won’t buy again” because the product

“smelled old.”




                                             15
   Case 3:20-cv-00799-C Document 1 Filed 04/06/20                Page 16 of 50 PageID 16



       54.     On August 30, 2018, Amazon users “Rebecca and Faical Khalfouni” reported that

they were very angry because they purchased a Mary Kay product on Amazon that had been

expired for over a year.




       55.     On September 2, 2016, an Amazon Customer complained that he received a Mary

Kay product through Amazon that was 9 years old.




       56.     On November 11, 2015, Amazon user “Emmasmom” complained that she

received a Mary Kay product through Amazon that was “not the same as you would buy from a

consultant.” She explained that the product “didn’t even have the same consistency as my

original bottle” and was either “tampered with and filled with water or it was very old.”




                                                16
   Case 3:20-cv-00799-C Document 1 Filed 04/06/20                  Page 17 of 50 PageID 17



       57.     On May 1, 2015, Amazon user “LWT” complained that she purchased a Mary

Kay product on Amazon that was “like paste.” She added, “I’ve used this exact product in the

past (purchased from MK consultant) and this was not the same consistency.”




       58.     On February 22, 2015, Amazon user “Thi Nguyen” complained that after

purchasing what purported to be a Mary Kay product on Amazon, she received a product that

was “fake,” “not authentic,” and “mixed with another substance.” She explained that she had

used authentic Mary Kay products in the past, and in the product she received “[y]ou can see

clearly in the middle where there’s a separation of different liquids.”




       59.     On January 30, 2015, Amazon user “Eduardo Antunes Bartoluzzi” complained

that Mary Kay products he purchased on Amazon “did not appear new,” and arrived in

packaging that “looks very old” and “came all dented and scratched.”          He asked, “what

happened?”




                                                 17
   Case 3:20-cv-00799-C Document 1 Filed 04/06/20               Page 18 of 50 PageID 18




       60.     On October 6, 2014, Amazon user “Tony D” complained that he received a Mary

Kay product through Amazon that was missing half of its content and “[s]eemed old.”




       61.     On April 26, 2014, Amazon user “Liza Richard” complained that she received a

Mary Kay product through Amazon that was in torn up boxes and had been opened, which

caused lotion to “[spill] out the top” and be “on the side of the bottle.” She stated that it was

“ridiculous that someone would sell this!”




       62.     On January 29, 2014, Amazon user “remnant” complained that a Mary Kay

product she purchased on Amazon “smelled like crap when I first opened it and it still does.”

She also complained that the product had been expired for two years, which the seller had not

disclosed in the product listing.

                                               18
   Case 3:20-cv-00799-C Document 1 Filed 04/06/20                Page 19 of 50 PageID 19




       63.        On February 19, 2013, Amazon user “Bonnie” complained that she received a

Mary Kay product through Amazon that had been previously opened and used before it was

shipped to her.




       64.        On October 23, 2012, Amazon user “Ana” complained that she received a Mary

Kay product through Amazon that had been expired for more than four years. She described the

experience as a “disgrace.”




       65.        The foregoing reviews are only a small sample of negative reviews arising from

the unauthorized sale of Mary Kay products that appear on the Amazon website.

       66.        Amazon does not allow product reviews to identify the seller who sold the

product that is the subject of the product review. Given that Defendants are selling a high

volume of products bearing the Mary Kay Trademarks on Amazon, none of which are subject to


                                                19
   Case 3:20-cv-00799-C Document 1 Filed 04/06/20                 Page 20 of 50 PageID 20



Mary Kay’s quality controls, upon information and belief, at least some of the foregoing negative

reviews—and the many similar reviews of Mary Kay products that appear on the Amazon

website—were written by customers who purchased products bearing the Mary Kay Trademarks

from Defendants.

Mary Kay Prohibits Sales on Online Marketplaces, Exercises Strict Quality Controls, and
     Provides a Satisfaction Guarantee for Products Purchased from Consultants

       67.     Mary Kay maintains quality control over its products by allowing Mary Kay

products to be sold to end-user consumers only by Consultants. Mary Kay enforces the quality

controls that Consultants are required to follow pursuant to their contracts with Mary Kay.

       68.     Mary Kay strictly prohibits its products from being sold on online marketplaces,

including Amazon, in part because of the goodwill and consumer safety issues discussed above.

When Mary Kay products are sold on online marketplaces, unwitting consumers purchase poor

quality products from anonymous sellers who customers cannot identify, preventing Mary Kay

from being able to take corrective action to stop the sale of poor quality products that tarnish its

reputation.

       69.     Mary Kay also prohibits Consultants from selling products through certain other

channels, including retail or service establishments and websites. Mary Kay prohibits sales

through these channels to encourage Consultants to display and sell products in interpersonal

transactions where Consultants provide customers with vital information regarding Mary Kay

products and their uses. Through person-to-person interactions, Consultants are also able to

provide explanation and guidance on how to safely and properly use Mary Kay products.

       70.     Mary Kay’s contracts with its Consultants expressly provide that the prohibition

on selling Mary Kay products on online marketplaces and other retail websites survives the

termination of the contracts.

                                                20
   Case 3:20-cv-00799-C Document 1 Filed 04/06/20                  Page 21 of 50 PageID 21



       71.        Through its contracts, Mary Kay also requires Consultants to follow quality

controls relating to the handling, storage, and sale of Mary Kay products. These quality controls

allow Mary Kay to maintain the integrity and quality of its products, guarantee that consumers

receive undamaged, genuine goods, and ensure that consumers receive products that meet their

specific needs.

       72.        As an example, Mary Kay instructs Consultants to rotate their inventory of Mary

Kay products and check the manufacture date to determine whether products are expired or soon-

to-be expired.      To ensure that consumers receive the freshest possible product, Mary Kay

imprints each of its products with a coding system that indicates the date when the product was

manufactured. Most Mary Kay products are produced to have a shelf life of three years from the

date of manufacture, which is the standard for the cosmetic industry. For products with a shelf

life of less than three years, the expiration date is clearly indicated on the product packaging.

       73.        To ensure that customers receive products of the quality they have come to expect

from Mary Kay, Consultants are also prohibited from altering any Mary Kay product, packaging,

label, or accompanying literature. Consultants may sell Mary Kay products only in their original

packaging and formulation to prevent customer confusion and erosion in the quality and value of

Mary Kay products.

       74.        The Consultant Obligations also require Consultants to provide personal services

to customers concurrently with and after their sales of Mary Kay products, including providing

advice, answering questions, and teaching customers how to use products. Consultants have

access to literature and other educational materials developed to advise customers on each

product’s purpose, features, and benefits. Consultants are thus uniquely qualified to explain best

practices for safe and optimal use of Mary Kay products, and Consultants are required to provide



                                                 21
   Case 3:20-cv-00799-C Document 1 Filed 04/06/20              Page 22 of 50 PageID 22



their contact information so that customers can contact Consultants with any questions about

products or completed product purchases. Consultants are also trained and instructed to present

only truthful and accurate information about Mary Kay’s products and services.

       75.     Mary Kay also prohibits Consultants from selling Mary Kay products to persons

or entities who resell the products. Consultants are permitted to sell products only to end-user

consumers and only in quantities that are generally purchased by consumers for personal use.

The purpose of these restrictions is to ensure that Mary Kay products are sold to consumers only

by Consultants who follow Mary Kay’s quality controls and over whom Mary Kay can exercise

quality control.

       76.     Mary Kay provides a complete money-back satisfaction guarantee (the

“Satisfaction Guarantee”) to consumers who purchase Mary Kay products from Consultants.

Under the Satisfaction Guarantee, a consumer can receive a product replacement, product

exchange, or full refund if a consumer is not completely satisfied with any Mary Kay product

that the consumer purchased from a Consultant. To receive benefits under the Satisfaction

Guarantee, consumers must return the product at issue to the Consultant from whom the product

was purchased. If the Consultant is no longer active, consumers must return their product to

Mary Kay along with proof of purchase.

       77.     Mary Kay offers the Satisfaction Guarantee only for products that were sold by

sellers who are subject to Mary Kay’s quality controls and have agreed to follow its quality

controls. Because non-Consultants are not subject to Mary Kay’s quality controls and Mary Kay

therefore cannot ensure the quality of products sold by non-Consultants, the Satisfaction

Guarantee is not available for Mary Kay products purchased from any seller that is not a

Consultant.



                                              22
   Case 3:20-cv-00799-C Document 1 Filed 04/06/20               Page 23 of 50 PageID 23



     Defendants’ Sales on the Internet of Products Bearing the Mary Kay Trademarks

       78.    Because the unauthorized sale of Mary Kay products over the Internet threatens

the safety of consumers and the reputation and goodwill associated with the Mary Kay

Trademarks, Mary Kay actively monitors the sale of Mary Kay products online.

       79.    Through these efforts, Mary Kay discovered that a high volume of products were

being sold on Amazon through a storefront called “Barrientes ecommerce.”

       80.    Mary Kay conducted an investigation to determine the identities of the

individual(s) or entity(ies) that operate the “Barrientes ecommerce” storefront. Through its

investigation, Mary Kay determined that Barrientes is responsible, at least in part, for the

operation of the “Barrientes ecommerce” storefront. Upon information and belief, additional

individuals and/or entities may also assist in the operation of the “Barrientes ecommerce”

storefront.

       81.    On or about January 2, 2019, counsel for Mary Kay sent a cease and desist letter

to Barrientes. Mary Kay did not receive any response to its letter, and Mary Kay products were

not removed from Defendants’ Amazon Storefront.

       82.    Through further investigation, Mary Kay also discovered that Barrientes used to

be a Consultant. On or around December 10, 2018, Barrientes entered into a contract with Mary

Kay to become a Consultant (“Consultant Agreement”). By signing the contract, Barrientes

agreed to follow all of the Consultant Obligations in exchange for the right to resell Mary Kay

products to consumers and receive other benefits provided by the contract.

       83.    In May 2019, Mary Kay terminated its contract with Barrientes after it discovered

that he was reselling Mary Kay products on Amazon in breach of his contract. Mary Kay

informed Barrientes in writing that, even though his Consultant Agreement was terminated, he



                                               23
   Case 3:20-cv-00799-C Document 1 Filed 04/06/20              Page 24 of 50 PageID 24



was still bound by the contract’s prohibition on selling Mary Kay products on online

marketplaces and other retail websites because that obligation survives the termination of his

contract. Barrientes has not been a Consultant since May 2019. Since that time, Barrientes has

not been authorized to sell Mary Kay products and has not been subject to Mary Kay’s quality

controls.

       84.    On January 13, 2020, counsel for Mary Kay sent another cease-and-desist letter to

Barrientes via email and overnight delivery to his residence at 1197 Squaw Valley Drive, Unit A,

Brownsville, TX, 78520. Mary Kay’s letter demanded that Barrientes permanently cease selling

products bearing the Mary Kay Trademarks. The letter also attached a draft complaint asserting

Mary Kay’s legal claims against Barrientes.

       85.    Mary Kay has not received any response to its January 13, 2020, letter.

       86.    In addition to ignoring Mary Kay’s cease-and-desist letters, Defendants have also

attempted to evade Mary Kay’s detection by repeatedly changing the name of their Amazon

Storefront. On January 4, 2019—two days after Mary Kay sent its first cease-and-desist letter to

Barrientes—Defendants changed the name of their storefront from “Barrientes ecommerce” to

“TH3B3STDALZ.” On January 26, 2019, Defendants changed the name of their storefront

again from “TH3B3STDALZ” to “GloriousBeauty.” On March 26, 2019, Defendants changed

the name of their storefront from “GloriousBeauty” to “FabulousbeautyLlc.” And on July 9,

2019, Defendants changed the name of their storefront again from “FabulousbeeautyLlc” to

“GloriousBeauty.”

       87.    The website SellerRatings.com, a third-party online marketplace database,

confirms that the Amazon storefront called “GloriousBeauty” (at the time of filing) used to be




                                              24
   Case 3:20-cv-00799-C Document 1 Filed 04/06/20               Page 25 of 50 PageID 25



called         “Barrientes     ecommerce,”        among       other      names.             See

https://www.sellerratings.com/amazon/usa/gloriousbeauty:




         88.     Thus, rather than ceasing their sales of products bearing the Mary Kay

Trademarks following Mary Kay’s correspondence, Defendants simply changed the name of

their Amazon Storefront and continued selling products.

         89.     Although Defendants can change the name of their Amazon Storefront at will,

every storefront on Amazon is assigned a “Merchant ID number” that does not change over time

even if the formal “name” of a storefront is changed. The Merchant ID number for Defendants’

Amazon Storefront is A4N3C898F3R22. This same Merchant ID that has been assigned to the

“FabolousbeautyLlc,” “GloriousBeauty,” “Barrientes ecommerce,” and “TH3B3STD3ALZ””

storefronts.    Even if Defendants change the name of their Amazon Storefront again, their

storefront can be accessed at the following link that includes the Merchant ID number for their

storefront:

                 •   https://www.amazon.com/sp?seller=A4N3C898F3R22.

         90.     Based on these findings, Mary Kay has reasonably concluded that Barrientes

operates the Amazon Storefront and is responsible for the conduct complained of herein.

         91.     Defendants have sold a high volume of products through their Amazon Storefront.

From August 2018 through the time of filing, Defendants have sold almost 18,000 products


                                                25
   Case 3:20-cv-00799-C Document 1 Filed 04/06/20                Page 26 of 50 PageID 26



bearing the Mary Kay Trademarks through their Amazon Storefront for total sales in excess of

approximately $400,000.

       92.       As of the time of filing, Defendants are continuing to sell products bearing the

Mary Kay Trademarks through their Amazon Storefront.

       Defendants Are Selling Damaged, Defective, Used, and Poor Quality Products
                               Through Their Amazon Storefront

       93.       Customer reviews of Defendants’ Amazon Storefront show that Defendants have

sold numerous products through Amazon that were previously used, tampered with, defective,

damaged, different from what Defendants had advertised, improperly packaged, improperly

labeled, missing items, or of otherwise poor quality.        Customer reviews also show that

Defendants are providing poor customer service, including ignoring customer communications

after customers paid for products they did not receive or received products that were different

from what they had ordered.

       94.       For example, on February 1, 2020, Amazon user “Lisa Braren” complained that,

after she purchased a Mary Kay product from Defendants’ Amazon Storefront, she received an

empty box from Defendants. She attributed this failure to Mary Kay: “My order of mary kay

sheer mineral press powder was empty, all I received was [an] empty box! I would like the

company to [send] me the item I ordered and paid for.”

       95.       On August 3, 2019, Amazon user “Christine Catalanotte” complained that, after

she purchased a Mary Kay product from Defendants’ Amazon Storefront, she received a product

that was damaged, tampered with, and different from what she had ordered. She wrote: “I

ordered the Under Eye corrector, you gave me perfecting concealer in a box that is bent and

opened on the top and bottom with a sticker on the box marked eye corrector . . . I’m very

disappointed.”

                                                26
   Case 3:20-cv-00799-C Document 1 Filed 04/06/20                Page 27 of 50 PageID 27



       96.     On March 1, 2018, Amazon user “Judith” complained that Defendants sold her a

product with damaged packaging and confusing price markups that made the product appear to

be used. “Judith” wrote: “Box was all beat up and torn with multiple pieces of scotch tape

holding most of it together. I don’t know if this was a return and it isn’t working or what in the

heck is going on. My charge was 40.00 but there was a sale price right on the box of 21.00. This

is [definitely not] what I want to give my niece for her birthday. [It] will be going back. Shame

on you for sending garbage like this.”

       97.     On April 9, 2019, Amazon user “Cindi Delinksy” complained that, after she

purchased a Mary Kay product from Defendants, she was sent a product that was different from

what she had ordered and had a fraudulent bar code sticker. She wrote: “I ordered the Mary TW

Age Minimize 3D Day Cream with SPF 30 and I am so disappointed and upset that instead I

received the version of this product that does not contain sunscreen. I have an all day outdoor

activity in a few days and I need the SPF version. The bar code sticker says sunscreen, but it is

on the sunscreen-free version.”

       98.     On January 21, 2019 Amazon user “Geraldine” complained that Defendants sent

her different products from the ones she ordered: “I ordered 2 mary kay intense moisturizing

cream and received 1 mary kay intense moisturizing cream and 1 mary kay oil free hydrating gel.

Very disappointing that I didn’t [receive] what I ordered. Did you run out? If so, don’t replace it

with something I didn’t order.”

       99.     On March 25, 2019, Amazon user “Cg Daniels” complained that Defendants

provided terrible customer service after they sent a product she had ordered to the wrong state.

“This seller has been contacted about charging me for this item and delivering to another state,”




                                                27
   Case 3:20-cv-00799-C Document 1 Filed 04/06/20                     Page 28 of 50 PageID 28



the user wrote, “They have been awful in rectifying the situation. I [have] taken steps to report

them and dismiss these charges.”

       100.    These types of complaints about Defendants are typical of the complaints made

about the products sold and the customer service provided by anonymous, unauthorized sellers

on online marketplaces. A significant reason why Mary Kay allows its products to be sold only

by Consultants that are subject to its quality controls and prohibits Consultants from selling

products on online marketplaces is to prevent customers from suffering experiences like those

described in the above complaints about Defendants.

  Defendants Are Infringing the Mary Kay Trademarks by Selling Products Bearing the
  Mary Kay Trademarks That Are Not Subject To, Do Not Abide By, and Interfere with
           Mary Kay’s Quality Control and Customer Service Requirements

       101.    Defendants, without authorization from Mary Kay, have sold—and are currently

selling—products bearing the Mary Kay Trademarks through their Amazon Storefront.

Defendants may also be selling products through additional channels that Mary Kay has not yet

discovered, and cannot discover until it is able to take discovery.

       102.    The products sold by Defendants are not genuine Mary Kay products because

they are not subject to, and interfere with, Mary Kay’s quality control and customer service

requirements that Consultants must follow.

       103.    The numerous negative customer reviews of Defendants’ Amazon Storefront also

show that Defendants are providing exceptionally poor customer service and are selling products

bearing the Mary Kay Trademarks that are previously used, tampered with, defective, damaged,

improperly packaged, improperly labeled, missing items, or otherwise different from what

Defendants had advertised. Given the high number of customers who have complained about the

quality of products bearing the Mary Kay Trademarks that they purchased from Defendants, it is



                                                 28
   Case 3:20-cv-00799-C Document 1 Filed 04/06/20               Page 29 of 50 PageID 29



also very likely that Defendants are responsible for some of the negative reviews of Mary Kay

products that appear elsewhere on the Amazon marketplace. See supra ¶¶ 33-66. For these

reasons, the products being sold by Defendants are also not genuine Mary Kay products because

they do not abide by Mary Kay’s quality control and customer service requirements that

Consultants must follow.

       104.     Through their unauthorized use of the Mary Kay Trademarks, Defendants have

misled—and continue to mislead—consumers into believing they are purchasing products with

the same quality controls as genuine Mary Kay products. In reality, however, the products sold

by Defendants are materially different from genuine Mary Kay products because they are not

subject to, do not abide by, and interfere with Mary Kay’s quality control and customer service

requirements.

                Defendants Are Infringing the Mary Kay Trademarks by Selling
                      Products Bearing the Mary Kay Trademarks That
                    Do Not Come with Mary Kay’s Satisfaction Guarantee

       105.     As set forth above, Mary Kay products that are purchased from Consultants come

with the Mary Kay Satisfaction Guarantee. Products that are purchased from any seller who is

not a Consultant, however, are not eligible for the Satisfaction Guarantee because Mary Kay

cannot ensure the quality of products sold by sellers that are not subject to Mary Kay’s quality

controls.

       106.     Because Defendants are not Consultants, and thus, the products they sell bearing

the Mary Kay Trademarks are not subject to Mary Kay’s quality control requirements, the

products sold by Defendants do not come with the Satisfaction Guarantee.

       107.     Because the products Defendants sell do not come with the Satisfaction

Guarantee, they are materially different from genuine Mary Kay products.



                                               29
   Case 3:20-cv-00799-C Document 1 Filed 04/06/20                 Page 30 of 50 PageID 30



       108.    The Satisfaction Guarantee is a material element of genuine Mary Kay products.

Consumers considering whether to purchase Mary Kay products would find it relevant to their

purchasing decision to know whether the product they are purchasing is covered by the

Satisfaction Guarantee. Consumers who purchase Mary Kay products with the Satisfaction

Guarantee receive the peace of mind that they are receiving a high-quality product, that Mary

Kay stands behind the product, and that they can get a refund, product replacement, or product

exchange if they are dissatisfied with their product for any reason.

       109.    Defendants’ unauthorized sale of products bearing the Mary Kay Trademarks is

likely to, and does, create customer confusion because customers who purchase products from

Defendants believe they are purchasing genuine Mary Kay products that come with the

Satisfaction Guarantee when, in fact, they are not.

    Defendants Are Tortiously Interfering with Mary Kay’s Contracts with Consultants

       110.    As discussed, Mary Kay allows Mary Kay products to be sold to the public

exclusively by Consultants.

       111.    Mary Kay has entered into contracts with all of its Consultants that prohibit

Consultants from selling Mary Kay products to persons or entities who resell the products.

Consultants are permitted to sell products only to end-user consumers, and only in quantities that

are generally purchased by consumers for personal use.

       112.    Defendants have sold a high volume of products bearing the Mary Kay

Trademarks on the Internet since Mary Kay terminated Barrientes’s Consultant Agreement and

since Mary Kay warned Defendants that their actions interfere with Mary Kay’s contracts and

business relationships with its Consultants. As Defendants are not Consultants and are thus not

able to purchase products from Mary Kay, the only reasonable explanation for how Defendants



                                                30
   Case 3:20-cv-00799-C Document 1 Filed 04/06/20               Page 31 of 50 PageID 31



have been able to obtain the volume the products they have resold is by purchasing the products

from Consultants.

        113.    By purchasing Mary Kay products from Consultants and then reselling them on

the Internet, Defendants caused and induced Consultants to breach their contracts with Mary

Kay.

        114.    Defendants have known that Mary Kay’s contracts with Consultants prohibit

Consultants from selling Mary Kay products to third parties, such as Defendants, who are not

ultimate consumers and who resell the products.

        115.    Defendants have known of this prohibition, among other reasons, because

Barrientes used to be a Consultant and was aware that Mary Kay’s contracts prohibit Consultants

from selling Mary Kay products to customers who are not ultimate consumers and who resell the

products.   Mary Kay also discussed this prohibition in cease-and-desist letters and a draft

complaints it sent to Barrientes prior to filing this action.

        116.    Despite having knowledge of this prohibition, Defendants intentionally,

knowingly, and willfully interfered with Mary Kay’s contracts with its Consultants by inducing

Consultants to breach their contracts and sell Mary Kay products to Defendants that Defendants

resold on the Internet.

        117.    Defendants had no legal right, privilege, or justification for their conduct.

Defendants purchased Mary Kay products from Consultants—and in so doing, instigated a

breach of the Consultants’ contracts with Mary Kay—so that Defendants could resell the

products as non-Consultants who are not subject to and do abide by Mary Kay’s quality controls,

thereby unlawfully infringing upon and materially damaging the value of the Mary Kay

Trademarks.



                                                   31
   Case 3:20-cv-00799-C Document 1 Filed 04/06/20                  Page 32 of 50 PageID 32



              Barrientes Has Breached His Consultant Agreement with Mary Kay

       118.     Barrientes has also breached his Consultant Agreement with Mary Kay by selling

products bearing the Mary Kay Trademarks on Amazon.                When Barrientes entered into a

Consultant Agreement on or around December 10, 2018, he agreed that he would not sell Mary

Kay products on Internet websites including Amazon. The Consultant Agreement also stated

that this prohibition survives the termination of the agreement.

       119.     Mary Kay fulfilled all of its obligations under its Consultant Agreement with

Barrientes.

       Mary Kay Has Suffered Substantial Harm as a Result of Defendants’ Conduct

       120.     As a proximate result of Defendants’ actions, Mary Kay has suffered, and will

continue to suffer, significant monetary harm including, but not limited to, loss of sales, damage

to the value of its intellectual property, harm to the goodwill associated with the Mary Kay

brand, and damage to its existing and potential business relations.

       121.     Barrientes’ total disregard of his contract with Mary Kay, Defendants’ continued

unlawful sales of non-genuine, infringing products, and Defendants’ attempts to evade Mary

Kay’s detection by changing the name of their Amazon Storefront all show that Defendants are

acting knowingly, intentionally, willfully, and maliciously.

       122.     Mary Kay is entitled to injunctive relief because Defendants will otherwise

continue to breach their contract with Mary Kay and continue to unlawfully sell products bearing

the Mary Kay Trademarks that are materially different from genuine Mary Kay products sold by

Consultants and are not subject to, interfere with, and do abide by Mary Kay’s quality controls,

thereby compromising Mary Kay’s quality controls. Defendants’ ongoing illegal conduct has




                                                32
   Case 3:20-cv-00799-C Document 1 Filed 04/06/20               Page 33 of 50 PageID 33



caused and will continue to cause irreparable harm to Mary Kay’s reputation, goodwill, business

relationships, intellectual property, and brand integrity.

                                  FIRST CAUSE OF ACTION
                                    Trademark Infringement
                               15 U.S.C. §§ 1114 and 1125(a)(1)(a)

          123.   Mary Kay re-alleges and incorporates the allegations set forth in the foregoing

paragraphs as if fully set forth herein.

          124.   Mary Kay owns the Mary Kay Trademarks.

          125.   Mary Kay has registered the Mary Kay Trademarks with the United States Patent

and Trademark Office.

          126.   The Mary Kay Trademarks are valid and subsisting trademarks in full force and

effect.

          127.   Defendants have willfully and knowingly used, and continue to use, the Mary Kay

Trademarks in commerce for the purpose of selling products on the Internet without Mary Kay’s

consent.

          128.   The products that Defendants sell bearing the Mary Kay Trademarks are not

authorized for sale by Mary Kay.

          129.   Defendants’ use of the Mary Kay Trademarks in connection with their

unauthorized sale of products is likely to cause confusion, cause mistake, or deceive consumers

because it falsely suggests that the products offered for sale by Defendants are the same as

genuine products legitimately bearing the Mary Kay Trademarks and originate from, or are

sponsored by, authorized by, or otherwise connected with Mary Kay.

          130.   Defendants’ use of the Mary Kay Trademarks in connection with their

unauthorized sale of products is likely to cause confusion, cause mistake, or deceive because it



                                                 33
   Case 3:20-cv-00799-C Document 1 Filed 04/06/20                 Page 34 of 50 PageID 34



suggests that the products Defendants offer for sale are genuine and authentic Mary Kay

products.

        131.    The products sold by Defendants are not, in fact, genuine and authentic Mary Kay

products.   The products sold by Defendants are materially different because, among other

reasons, they are ineligible for the Satisfaction Guarantee and are not subject to, do not abide by,

and interfere with Mary Kay’s quality control procedures that Consultants must follow.

        132.    Defendants’ unauthorized use of the Mary Kay Trademarks has materially

damaged the value of the Mary Kay Trademarks, caused significant damage to Mary Kay’s

business relations, and infringed on the Mary Kay Trademarks.

        133.    As a proximate result of Defendants’ actions, Mary Kay has suffered, and will

continue to suffer, great damage to its business, goodwill, reputation, and profits in an amount to

be proven at trial.

        134.    Mary Kay is entitled to recover its damages caused by Defendants’ infringement

of the Mary Kay Trademarks and disgorge Defendants’ profits from their willfully infringing

sales and unjust enrichment.

        135.    Mary Kay is entitled to injunctive relief under 15 U.S.C. § 1116 because it has no

adequate remedy at law for Defendants’ infringement, and unless Defendants are permanently

enjoined, Mary Kay will suffer irreparable harm.

        136.    Mary Kay is entitled to enhanced damages and attorneys’ fees under 15 U.S.C.

§ 1117(a) because Defendants willfully, intentionally, maliciously, and in bad faith infringed on

the Mary Kay Trademarks.




                                                34
   Case 3:20-cv-00799-C Document 1 Filed 04/06/20                  Page 35 of 50 PageID 35



                                 SECOND CAUSE OF ACTION
                                      False Advertising
                                   15 U.S.C. § 1125(a)(1)(b)

          137.   Mary Kay re-alleges and incorporates the allegations set forth in the foregoing

paragraphs as if fully set forth herein.

          138.   Mary Kay is the owner of the Mary Kay Trademarks.

          139.   Mary Kay has registered the Mary Kay Trademarks with the United States Patent

and Trademark Office.

          140.   The Mary Kay Trademarks are valid and subsisting trademarks in full force and

effect.

          141.   In their listings on Amazon, Defendants have willfully and knowingly used the

Mary Kay Trademarks in commerce with the sale and advertising of products without the

consent of Mary Kay.

          142.   The use of the Mary Kay Trademarks in connection with the unauthorized sale

and advertising of products by Defendants is likely to cause consumer confusion, cause mistake,

or deceive consumers because Defendants frequently send products to consumers that are

entirely different products from the products advertised by Defendants in their product listings

that use the Mary Kay Trademarks. Thus, Defendants have made false statements of fact in their

product listings that use the Mary Kay Trademarks.

          143.   Defendants’ false statements of fact are likely to influence consumers’ purchasing

decision because consumers expect to receive products as they are described in Amazon product

listings when they purchase products on Amazon.

          144.   As a proximate result of Defendants’ actions, Mary Kay has suffered, and will

continue to suffer, great damage, including to its business, good will, reputation, and profits in an

amount to be proven at trial.
                                                 35
   Case 3:20-cv-00799-C Document 1 Filed 04/06/20                 Page 36 of 50 PageID 36



          145.   Mary Kay is entitled to recover its damages caused by Defendants’ false

advertising and disgorge Defendants’ profits stemming from their deceptive conduct and unjust

enrichment.

          146.   Mary Kay is entitled to injunctive relief under 15 U.S.C. § 1116 because it has no

adequate remedy at law for Defendants’ actions, and unless Defendants are permanently

enjoined, Mary Kay will suffer irreparable harm.

          147.   Mary Kay is entitled to enhanced damages and attorneys’ fees under 15 U.S.C.

§ 1117(a) because Defendants willfully, intentionally, maliciously, and in bad faith engaged in

false advertising.

                                  THIRD CAUSE OF ACTION
                                      Unfair Competition
                                   15 U.S.C. § 1125(a)(1)(A)

          148.   Mary Kay re-alleges and incorporates the allegations set forth in the foregoing

paragraphs as if fully set forth herein.

          149.   Mary Kay owns the Mary Kay Trademarks.

          150.   Mary Kay has registered the Mary Kay Trademarks with the United States Patent

and Trademark Office.

          151.   The Mary Kay Trademarks are valid and subsisting trademarks in full force and

effect.

          152.   Defendants have willfully and knowingly used, and continue to use, the Mary Kay

Trademarks in commerce for the purpose of selling products on the Internet without Mary Kay’s

consent.

          153.   The products that Defendants sell bearing the Mary Kay Trademarks are not

authorized for sale by Mary Kay.



                                                 36
   Case 3:20-cv-00799-C Document 1 Filed 04/06/20              Page 37 of 50 PageID 37



        154.   Defendants’ use of the Mary Kay Trademarks in connection with their

unauthorized sale of products is likely to cause confusion, cause mistake, or deceive consumers

because it suggests that the products offered for sale by Defendants are the same as genuine

products legitimately bearing the Mary Kay Trademarks and originate from, or are sponsored by,

authorized by, or otherwise connected with Mary Kay when they are not.

        155.   Defendants’ use of the Mary Kay Trademarks in connection with their sale of

products is likely to cause confusion, cause mistake, or deceive because it suggests that the

products Defendants offer for sale are genuine and authentic Mary Kay products when they are

not.

        156.   Defendants’ unauthorized and deceptive use of the Mary Kay Trademarks in their

Amazon listings is material and likely to influence consumers to purchase the products, as

consumers are likely to believe that products advertised by Defendants using the Mary Kay

Trademarks are genuine Mary Kay products that come with the quality controls and other

benefits associated with authentic Mary Kay products.

        157.   Defendants’ unauthorized sale of products bearing the Mary Kay Trademarks and

unauthorized use of the Mary Kay Trademarks in advertising infringes on the Mary Kay

Trademarks.

        158.   Defendants’ unauthorized sale of products bearing the Mary Kay Trademarks and

unauthorized use of the Mary Kay Trademarks in advertising has materially damaged the value

of the Mary Kay Trademarks and has caused significant damages to Mary Kay’s business

relations.




                                              37
   Case 3:20-cv-00799-C Document 1 Filed 04/06/20                Page 38 of 50 PageID 38



        159.    As a proximate result of Defendants’ actions, Mary Kay has suffered, and will

continue to suffer, great damage to its business, goodwill, reputation, and profits in an amount to

be proven at trial.

        160.    Mary Kay is entitled to recover its damages caused by Defendants’ unfair

competition and disgorge Defendants’ profits from their unlawful sales and unjust enrichment.

        161.    Mary Kay is entitled to injunctive relief under 15 U.S.C. § 1116 because it has no

adequate remedy at law for Defendants’ actions and, unless Defendants are permanently

enjoined, Mary Kay will suffer irreparable harm.

        162.    Mary Kay is entitled to enhanced damages and attorneys’ fees under 15 U.S.C.

§ 1117(a) because Defendants willfully, intentionally, maliciously, and in bad faith infringed on

the Mary Kay Trademarks.

                                 FOURTH CAUSE OF ACTION
                                     Trademark Dilution
                                     15 U.S.C. § 1125(c)

        163.    Mary Kay re-alleges and incorporates the allegations set forth in the foregoing

paragraphs as if fully set forth herein.

        164.    Products bearing the MARY KAY® trademark have been sold to the public since

1963. For 56 years, Mary Kay has been recognized by consumers as the source of high quality

products bearing the MARY KAY® trademark, beginning with cosmetics products and

expanding to many other types of products.

        165.    The MARY KAY® trademark was first filed with the United States Patent and

Trademark Office in 1964, and was registered in 1966. Since that time, the MARY KAY®

trademark has been filed and registered with respect to numerous categories of goods and

services.



                                                38
   Case 3:20-cv-00799-C Document 1 Filed 04/06/20               Page 39 of 50 PageID 39



       166.     Mary Kay is the owner of the MARY KAY® trademark, and has registered the

trademark with the United States Patent and Trademark Office.

       167.     The MARY KAY® trademark is valid, subsisting, and in full force and effect.

       168.     Mary Kay has expended substantial time, effort, money, and resources advertising

and promoting products and services under the MARY KAY® trademark. As a result of Mary

Kay’s efforts, the MARY KAY® trademark is the means by which Mary Kay products and

services are distinguished from others in the marketplace.

       169.     Mary Kay markets, advertises, and sells products bearing the MARY KAY®

trademark throughout the United States.

       170.     Mary Kay has implemented legitimate and substantial quality controls that it

requires all Consultants to follow to protect the Mary Kay name and brand.

       171.     Consumers throughout the United States recognize and associate the Mary Kay

name with quality.

       172.     Because of the quality, durability, and dependability of Mary Kay products and

Mary Kay’s use of the MARY KAY® trademark, consumers trust the Mary Kay name and Mary

Kay products.

       173.     The MARY KAY® trademark is inherently distinctive, and as a result of Mary

Kay’s long and continuous use of the MARY KAY® trademark, it has acquired a secondary

meaning associated by purchasers and the public with Mary Kay’s products and services.

       174.     Mary Kay is widely recognized by the general consuming public as the designated

source of goods bearing the MARY KAY® trademark.

       175.     For these reasons, since at least 1980, the MARY KAY® trademark has been

famous, distinctive, and a widely recognized mark by the consuming public.



                                               39
   Case 3:20-cv-00799-C Document 1 Filed 04/06/20                Page 40 of 50 PageID 40



        176.    After the MARY KAY® trademark became famous, Defendants have willfully

used the MARY KAY® trademark in connection with the unauthorized and illegal sale of

products.

        177.    Because the products sold by Defendants do not come with the Satisfaction

Guarantee and are not subject to and do not abide by Mary Kay’s quality controls, consumers

who purchase products from Defendants are more likely to receive a poor quality, damaged,

expired, or defective product and have an unsatisfactory customer experience. Indeed, numerous

customers have complained about receiving poor quality products from Defendants, and have

also complained about Defendants’ customer service.

        178.    Consumers who receive poor quality products that do not come with the

Satisfaction Guarantee or customer service provided by Consultants are likely to associate that

negative experience with Mary Kay and the MARY KAY® trademark. As a result, Defendants’

unauthorized and willful use of the MARY KAY® trademark is tarnishing and diluting the value

and distinctive quality of the MARY KAY® trademark.

        179.    Defendants’ unlawful actions have harmed the reputation and goodwill associated

with the MARY KAY® trademark, and Mary Kay has suffered and will continue to suffer

immediate and irreparable injury. Further, Defendants’ actions have harmed and will continue to

harm consumers interested in purchasing genuine Mary Kay products.

        180.    As a proximate result of Defendants’ actions, Mary Kay has suffered, and will

continue to suffer, great damage to its business, goodwill, reputation, and profits in an amount to

be proven at trial.




                                                40
   Case 3:20-cv-00799-C Document 1 Filed 04/06/20                Page 41 of 50 PageID 41



       181.    Mary Kay is entitled to recover its damages caused by Defendants’ dilution of the

MARY KAY® Trademark and disgorge Defendants’ profits from their unlawful sales and unjust

enrichment.

       182.    Mary Kay is entitled to injunctive relief under 15 U.S.C. § 1116 because it has no

adequate remedy at law for Defendants’ actions and, unless Defendants are permanently

enjoined, Mary Kay will suffer irreparable harm.

       183.    Mary Kay is entitled to enhanced damages and attorneys’ fees under 15 U.S.C.

§ 1117(a) because Defendants willfully, intentionally, maliciously, and in bad faith diluted the

value of the Mary Kay Trademarks.

                                  FIFTH CAUSE OF ACTION
                                       Trademark Dilution
                                 Tex. Bus. & Com. Code § 16.103

       184.    Mary Kay re-alleges and incorporates the allegations set forth in the foregoing

paragraphs as if fully set forth herein.

       185.    This claim arises under the laws of the State of Texas.

       186.    Mary Kay is the owner of the MARY KAY® trademark, and has registered the

trademark with the United States Patent and Trademark Office.

       187.    The MARY KAY® trademark is valid, subsisting, and in full force and effect.

       188.    Mary Kay has expended substantial time, effort, money, and resources advertising

and promoting products and services under the MARY KAY® trademark. As a result of Mary

Kay’s efforts, the MARY KAY® trademark is the means by which Mary Kay products and

services are distinguished from others in the marketplace.

       189.    Mary Kay markets, advertises, and sells products bearing the MARY KAY®

trademark throughout the United States, including in Texas.



                                                41
   Case 3:20-cv-00799-C Document 1 Filed 04/06/20              Page 42 of 50 PageID 42



       190.     Mary Kay has implemented legitimate and substantial quality controls that it

requires all Consultants to follow to protect the Mary Kay name and brand.

       191.     Consumers throughout the United States, including in Texas, recognize and

associate the Mary Kay name with quality.

       192.     Because of the quality, durability, and dependability of Mary Kay products and

Mary Kay’s use of the MARY KAY® trademark, consumers trust the Mary Kay name and Mary

Kay products.

       193.     The MARY KAY® trademark is inherently distinctive, and as a result of Mary

Kay’s long and continuous use of the MARY KAY® trademark, it has acquired a secondary

meaning associated by purchasers and the public with Mary Kay’s products and services.

       194.     Mary Kay is widely recognized by the general consuming public, including

consumers in Texas, as the designated source of goods bearing the MARY KAY® trademark.

       195.     For these reasons, since at least 1980, the MARY KAY® trademark has been

famous, distinctive, and a widely recognized mark by the consuming public.

       196.     After the MARY KAY® trademark became famous, Defendants have willfully

used the MARY KAY® trademark in connection with the unauthorized and illegal sale of

products.

       197.     Because the products sold by Defendants do not come with the Satisfaction

Guarantee and are not subject to and do not abide by Mary Kay’s quality controls, consumers

who purchase products from Defendants are more likely to receive a poor quality, damaged,

expired, or defective product and have an unsatisfactory customer experience. Indeed, numerous

customers have complained about receiving poor quality products from Defendants, and have

also complained about Defendants’ customer service.



                                              42
   Case 3:20-cv-00799-C Document 1 Filed 04/06/20                Page 43 of 50 PageID 43



        198.    Consumers who receive poor quality products that do not come with the

Satisfaction Guarantee or customer service provided by Consultants are likely to associate that

negative experience with Mary Kay and the MARY KAY® trademark. As a result, Defendants’

unauthorized and willful use of the MARY KAY® trademark is tarnishing and diluting the value

and distinctive quality of the MARY KAY® trademark.

        199.    Defendants’ unlawful actions have harmed the reputation and goodwill associated

with the MARY KAY® trademark, and Mary Kay has suffered and will continue to suffer

immediate and irreparable injury. Further, Defendants’ actions have harmed and will continue to

harm consumers interested in purchasing genuine Mary Kay products.

        200.    As a proximate result of Defendants’ actions, Mary Kay has suffered, and will

continue to suffer, great damage to its business, goodwill, reputation, and profits in an amount to

be proven at trial.

        201.    Because Defendants have willfully, intentionally, maliciously, and in bad faith

infringed on the MARY KAY® trademark, this case qualifies for an award three times the

amount of profits and damages and an award of attorneys’ fees pursuant to Tex. Bus. & Com.

Code §§ 16.103(c) and 16.104(c).

                           SIXTH CAUSE OF ACTION
           Texas Common Law Trademark Infringement and Unfair Competition

        202.    Mary Kay re-alleges and incorporates the allegations set forth in the foregoing

paragraphs as if fully set forth herein.

        203.    This claim arises under the common law of the State of Texas.

        204.    Mary Kay owns the Mary Kay Trademarks.

        205.    Mary Kay has registered the Mary Kay Trademarks with the United States Patent

and Trademark Office.

                                                43
   Case 3:20-cv-00799-C Document 1 Filed 04/06/20                 Page 44 of 50 PageID 44



          206.   The Mary Kay Trademarks are valid and subsisting trademarks in full force and

effect.

          207.   Defendants have willfully and knowingly used, and continue to use, the Mary Kay

Trademarks in commerce for the purpose of selling products on the Internet without Mary Kay’s

consent.

          208.   The products that Defendants sell bearing the Mary Kay Trademarks are not

authorized for sale by Mary Kay.

          209.   Defendants’ use of the Mary Kay Trademarks in connection with their

unauthorized sale of products is likely to cause confusion, cause mistake, or deceive consumers

because it falsely suggests that the products offered for sale by Defendants are the same as

genuine products legitimately bearing the Mary Kay Trademarks and originate from, or are

sponsored by, authorized by, or otherwise connected with Mary Kay.

          210.   Defendants’ use of the Mary Kay Trademarks in connection with their

unauthorized sale of products is likely to cause confusion, cause mistake, or deceive because it

suggests that the products Defendants offer for sale are genuine and authentic Mary Kay

products.

          211.   The products sold by Defendants are not, in fact, genuine and authentic Mary Kay

products.    The products sold by Defendants are materially different because, among other

reasons, they are ineligible for the Satisfaction Guarantee and are not subject to, do not abide by,

and interfere with Mary Kay’s quality control procedures that Consultants must follow.

          212.   Defendants’ unauthorized use of the Mary Kay Trademarks has materially

damaged the value of the Mary Kay Trademarks, caused significant damage to Mary Kay’s

business relations, and infringed on the Mary Kay Trademarks.



                                                44
   Case 3:20-cv-00799-C Document 1 Filed 04/06/20                Page 45 of 50 PageID 45



        213.    As a proximate result of Defendants’ actions, Mary Kay has suffered, and will

continue to suffer, great damage to its business, goodwill, reputation, and profits in an amount to

be proven at trial.

        214.    Mary Kay is entitled to recover its damages caused by Defendants’ infringement

of the Mary Kay Trademarks and disgorge Defendants’ profits from their willfully infringing

sales and unjust enrichment.

        215.    In harming Mary Kay, Defendants have acted with willful misconduct and actual

malice. Accordingly, Mary Kay is entitled to an award of punitive damages.

                               SEVENTH CAUSE OF ACTION
                         Tortious Interference with Existing Contracts

        216.    Mary Kay re-alleges and incorporates the allegations set forth in the foregoing

paragraphs as if fully set forth herein.

        217.    This claim arises under the common law of the State of Texas.

        218.    Mary Kay allows Mary Kay products to be sold to the public exclusively by

Consultants.

        219.    Mary Kay has entered into contracts with all of its Consultants that prohibit

Consultants from selling Mary Kay products to persons or entities who resell the products.

Consultants are permitted to sell products only to end-user consumers, and only in quantities that

are generally purchased by consumers for personal use.

        220.    Defendants have sold a high volume of products bearing the Mary Kay

Trademarks on the Internet since Mary Kay terminated Barrientes’s Consultant Agreement and

since Mary Kay warned Defendants that their actions interfere with Mary Kay’s relationships

with its Consultants.     As Defendants are not Consultants and are thus not able to purchase




                                                45
   Case 3:20-cv-00799-C Document 1 Filed 04/06/20              Page 46 of 50 PageID 46



products from Mary Kay, the only reasonable explanation for how Defendants have been able to

obtain the volume of products they have resold is by purchasing the products from Consultants.

        221.    By purchasing Mary Kay products from Consultants and then reselling them on

the Internet, Defendants caused and induced Consultants to breach their contracts with Mary

Kay.

        222.    Defendants have known that Mary Kay’s contracts with Consultants prohibit

Consultants from selling Mary Kay products to third parties, such as Defendants, who are not

ultimate consumers and who resell the products.

        223.    Defendants have known of this prohibition, among other reasons, because

Barrientes used to be a Consultant and was aware that Mary Kay’s contracts prohibit Consultants

from selling Mary Kay products to customers who are not ultimate consumers and who resell the

products.   Mary Kay also discussed this prohibition in cease-and-desist letters and a draft

complaint it sent to Barrientes prior to filing this action.

        224.    Despite having knowledge of this prohibition, Defendants intentionally,

knowingly, and willfully interfered with Mary Kay’s contracts with its Consultants by inducing

Consultants to breach their contracts and sell Mary Kay products to Defendants that Defendants

resold on the Internet.

        225.    Defendants had no legal right, privilege, or justification for their conduct.

Defendants purchased Mary Kay products from Consultants—and in so doing, instigated a

breach of the Consultants’ contracts with Mary Kay—so that Defendants could resell the

products as non-Consultants who are not subject to and do abide by Mary Kay’s quality controls,

thereby unlawfully infringing upon and materially damaging the value of the Mary Kay

Trademarks.



                                                   46
   Case 3:20-cv-00799-C Document 1 Filed 04/06/20                Page 47 of 50 PageID 47



       226.    Defendants are not parties to the contracts they caused Consultants to breach.

       227.    As a proximate result of Defendants’ actions, Mary Kay has suffered, and will

continue to suffer, great damage to its business, sales, goodwill, reputation, and its existing

business relations.

       228.    In interfering with Mary Kay’s existing contracts with its Consultants, Defendants

have acted with willful misconduct and actual malice. Accordingly, Mary Kay is entitled to an

award of punitive damages.

                               EIGHTH CAUSE OF ACTION
                          Breach of Contract – Consultant Agreement
                                         (Barrientes)

       229.    Mary Kay re-alleges and incorporates the allegations set forth in the foregoing

paragraphs as if fully set forth herein.

       230.    This claim arises under the common law of the State of Texas.

       231.    Barrientes entered into a valid contract with Mary Kay to become a Consultant

(“Consultant Agreement”). By entering into the Consultant Agreement, Barrientes agreed to

follow all of the Consultant Obligations in exchange for the right to resell Mary Kay products to

consumers and receive other benefits provided by the contract.

       232.    The Consultant Agreement prohibits Barrientes from selling Mary Kay products

on Internet websites including Amazon. The Consultant Agreement also provides that this

prohibition survives the termination of the Consultant Agreement.

       233.    Mary Kay fulfilled all of its obligations under the Consultant Agreement.

       234.    All conditions required by the Consultant Agreement for Barrientes’s

performance have occurred.




                                               47
   Case 3:20-cv-00799-C Document 1 Filed 04/06/20                  Page 48 of 50 PageID 48



       235.    Barrientes has materially breached the Consultant Agreement by offering for sale

and selling products bearing the Mary Kay Trademarks on Amazon.

       236.    As a direct and proximate result of Barrientes’s material breaches of the

Consultant Agreement, Mary Kay has suffered great damage to its business, goodwill,

reputation, and profits in an amount to be proven at trial.

       237.    Pursuant to Tex. Civ. Prac. & Rem. Code § 38.001(8), Mary Kay is entitled to

recover its reasonable attorney’s fees from Barrientes because of his breach of his written

contract with Mary Kay.

       238.    In harming Mary Kay, Barrientes has acted with willful misconduct and actual

malice. Accordingly, Mary Kay is entitled to an award of punitive damages.

                                 CONDITIONS PRECEDENT

       239.    All conditions precedent to Mary Kay’s claims for relief, if any, have occurred or

have been performed.

                             REQUEST FOR ATTORNEYS’ FEES

       240.    Mary Kay is entitled to recover its attorneys’ fees and costs for this action,

pursuant to the federal and state law identified herein, and Mary Kay hereby seeks such recovery

from Defendants of all its reasonable and necessary attorneys’ fees and costs for prosecuting this

action and obtaining the relief requested herein.

                                         JURY DEMAND

       241.    Plaintiff demands a trial by jury on all claims and issues so triable.

                                     PRAYER FOR RELIEF

       WHEREFORE, Mary Kay prays for relief and judgment as follows:




                                                 48
   Case 3:20-cv-00799-C Document 1 Filed 04/06/20                   Page 49 of 50 PageID 49



       A.      Judgment in favor of Mary Kay and against Defendants in an amount to be

determined at trial including, but not limited to, compensatory damages, statutory damages,

treble damages, restitution, disgorgement of profits, punitive damages, exemplary damages, and

pre-judgment and post-judgment interest as permitted by law;

       B.      That a permanent injunction be issued enjoining Defendants and any employees,

agents, servants, officers, representatives, directors, attorneys, successors, affiliates, assigns, any

and all other entities owned or controlled by Defendants, and all of those in active concert and

participation with Defendants (the “Enjoined Parties”) as follows:

               i)      Prohibiting the Enjoined Parties from advertising or selling, via the
                       Internet or otherwise, all Mary Kay products,

               ii)     Prohibiting the Enjoined Parties from using any of the Mary Kay
                       Trademarks in any manner, including advertising on the Internet,

               iii)    Prohibiting the Enjoined Parties from importing, exporting,
                       manufacturing, producing, distributing, circulating, selling, offering to
                       sell, advertising, promoting, or displaying any and all Mary Kay products
                       as well as any products bearing any of the Mary Kay Trademarks,

               iv)     Prohibiting the Enjoined Parties from disposing of, destroying, altering,
                       moving, removing, concealing, or tampering with any records related to
                       any products sold by them which contain the Mary Kay Trademarks
                       including: invoices, correspondence with vendors and distributors, bank
                       records, account books, financial statements, purchase contracts, sales
                       receipts, and any other records that would reflect the source of the
                       products that Defendants have sold bearing these trademarks,

               v)      Requiring the Enjoined Parties to take all action to remove from the
                       Enjoined Parties’ websites any reference to any of Mary Kay’s products,
                       or any of the Mary Kay Trademarks,

               vi)     Requiring the Enjoined Parties to take all action, including but not limited
                       to, requesting removal from the Internet search engines (such as Google,
                       Yahoo!, and Bing), to remove from the Internet any of the Mary Kay
                       Trademarks which associate Mary Kay’s products or the Mary Kay
                       Trademarks with the Enjoined Parties or the Enjoined Parties’ websites,
                       and



                                                  49
   Case 3:20-cv-00799-C Document 1 Filed 04/06/20                 Page 50 of 50 PageID 50



                vii)   Requiring the Enjoined Parties to take all action to remove the Mary Kay
                       Trademarks from the Internet, including from the website
                       www.amazon.com;

       C.       An award of attorneys’ fees, costs, and expenses; and

       D.       Such other and further relief as the Court deems just, equitable and proper.


April 6, 2020                         Respectfully submitted,

                                      /s/ Christopher J. Schwegmann
                                      Christopher J. Schwegmann
                                      Texas Bar No. 24051315
                                      cschwegmann@lynnllp.com
                                      LYNN PINKER HURST & SCHWEGMANN, LLP
                                      2100 Ross Avenue, Suite 2700
                                      Dallas, Texas 75201
                                      Telephone: (214) 981-3800
                                      Facsimile: (214) 981-3829

                                      Kent A. Britt
                                      Ohio Bar No. 0068182
                                      kabritt@vorys.com
                                      VORYS, SATER, SEYMOUR AND PEASE LLP
                                      301 E. Fourth Street, Suite 3500
                                      Cincinnati, OH 45202
                                      Telephone: (513) 723-4488
                                      Facsimile: (513) 852-7818

                                      ATTORNEYS FOR PLAINTIFF
                                      MARY KAY INC.




                                                 50
